         CASE 0:20-cv-00827-ECT-TNL Doc. 141 Filed 03/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA


In re: EpiPen Direct Purchaser Litigation

THIS DOCUMENT RELATES TO:                         Case No. 0:20-cv-00827-ECT-TNL
All Direct Purchaser Actions




                 AMENDED CORPORATE DISCLOSURE STATEMENT
                       FOR THE MYLAN DEFENDANTS

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants Mylan Inc. and

Mylan Specialty L.P. certify that:

       1.      Defendant Mylan Inc. is a wholly-owned indirect subsidiary of Viatris Inc.

       2.      Defendant Mylan Specialty L.P. is a wholly-owned indirect subsidiary of

Defendant Mylan Inc.

       3.      Viatris Inc. is a publicly-held company organized and existing under the laws of

Delaware.

       4.      Viatris Inc. does not have a parent corporation and no publicly-held corporation

owns 10% or more of its stock.



Dated: March 4, 2021                            Respectfully submitted,

                                                /s/ Adam K. Levin

                                                Adam K. Levin (DC #460362)
                                                David M. Foster (DC #497981)
                                                Charles A. Loughlin (DC #448219)
                                                Justin W. Bernick (DC #988245)
                                                Carolyn A. DeLone (DC #1004476)
                                                Kathryn M. Ali (DC #994633)
                                                Katherine B. Wellington (DC #1049120)
CASE 0:20-cv-00827-ECT-TNL Doc. 141 Filed 03/04/21 Page 2 of 2




                              Christine A. Sifferman (DC #1613936)
                              (Admitted pro hac vice)
                              HOGAN LOVELLS US LLP
                              555 13th Street, NW
                              Washington, DC 20004
                              Telephone: (202) 637-5600
                              Fax: (202) 637-5910
                              adam.levin@hoganlovells.com


                              Peter H. Walsh (MN #0388672)
                              HOGAN LOVELLS US LLP
                              80 South Eighth Street, Suite 1225
                              Minneapolis, MN 55402
                              Telephone: (612) 402-3000
                              Facsimile: (612) 339-5167
                              peter.walsh@hoganlovells.com


                              Counsel for the Mylan Defendants




                              2
